Case 7:21-cv-02592-VB Document 4 Filed 04/01/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

Ko . ee
GARY LAVERTY, . jean my =} ;
; Plaintiff, ORDER woes Off
DOBCO, INC., 21 CV 2592 (VB)
Defendant. :
x

 

Plaintiff brings this action invoking subject matter jurisdiction by reason of diversity of
citizenship under 28 U.S.C. § 1332(a)(1).

To invoke diversity jurisdiction under 28 U.S.C. § 1332, there must be complete diversity
of citizenship. Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). Thus, 28 U.S.C. § 1332
“applies only to cases in which the citizenship of each plaintiff is diverse from the citizenship of
each defendant.” Id.; see also Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005). Specifically,
28 U.S.C. § 1332(a)(1) applies when the dispute is between “citizens of different States.”

 

An individual’s citizenship is determined by domicile—“the place where a person has his
true fixed home and principal establishment, and to which, whenever he is absent, he has the

intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)
(internal quotation marks omitted). Thus, an allegation of residency alone is insufficient.

“[A] corporation shall be deemed to be a citizen of any State... by which it has been
incorporated and of the State . . . where it has its principal place of business.” 28 U.S.C.
1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).

The complaint alleges plaintiff is a resident of New York and defendant “is [a] New
Jersey corporation.” The complaint does not allege plaintiff's citizenship. Nor does it plead
defendant’s principal place of business.

Accordingly, by April 8, 2021, plaintiff shall submit a letter explaining in full detail both
plaintiff's and defendant’s citizenship.

Dated: April 1, 2021
White Plains, NY
SO ORDERED:

Vue.

Vincent L. Briccetti
United States District Judge

 

 
